Case 3:18-cv-01300-SMY Document 96 Filed 12/14/20 Page 1 of 2 Page ID #390




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAMON B. PARKS #B01868,                               )
                                                       )
                         Plaintiff,                    )
                                                       )
 vs.                                                   )   Case No. 3:18-cv-01300-SMY
                                                       )
 JOHN COE, et al.                                      )
                                                       )
                         Defendants.                   )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

        This matter is before the Court for case management. Plaintiff filed a Notice of Appeal

(Doc. 87) and Affidavit Accompanying Motion for Permission to Appeal In Forma Pauperis

(“IFP”) on appeal (Doc. 88). He did not, however, file the necessary prisoner trust fund account

information required under 28 U.S.C. § 1915(a) or a motion for leave to proceed IFP on appeal.

(Doc. 82). On October 6, 2020, the Court ordered Plaintiff to file a trust fund statement and a

motion for leave to appeal IFP within 14 days (Doc. 93). Plaintiff filed a trust fund statement on

October 9, 2020 but to date, has not filed a motion for leave to proceed IFP on appeal.

        A party who desires to appeal IFP must file a motion that shows the party’s inability to pay

or to give security for fees and costs, claims an entitlement to redress, and states the issues that the

party intends to present on appeal. FED.R.APP.P. 24(a)(1). When deciding a motion to appeal IFP,

the Court must determine whether the appeal is taken in good faith. An appeal is taken in good

faith if “… a reasonable person could suppose that the appeal has some merit.” Walker v. O’Brien,

216 F.3d 626, 632 (7th Cir. 2000)

        The Court has examined Plaintiff’s Notice of Appeal (Doc. 87) and Affidavit

Accompanying Motion for Permission to Appeal In Forma Pauperis (“IFP”) on appeal (Doc. 88).

                                                   1
Case 3:18-cv-01300-SMY Document 96 Filed 12/14/20 Page 2 of 2 Page ID #391




Neither pleading identifies the issues Plaintiff plans to raise in his appeal, nor do they reveal the

basis on which he intends to challenge the Court’s Order adopting the Report and

Recommendation and granting the motion for summary judgment (Doc. 85). Without this

information, the Court cannot say that his appeal is taken in good faith. See 28 U.S.C. § 1915(a)(3).

          To the extent Plaintiff is seeking leave to proceed IFP on appeal, his request is DENIED.

Plaintiff shall tender the appellate filing and docketing fee of $505.00 to the Clerk of Court in this

District within THIRTY (30) days of the date of entry of this order (on or before January 13,

2021). Alternatively, he may reapply to the Seventh Circuit Court of Appeals for leave to proceed

in forma pauperis on appeal within this 30-day deadline. See FED. R. APP. P. 24(a)(5).

          Plaintiff is REMINDED that he is under a continuing obligation to keep the Clerk of this

Court informed of any change in his whereabouts during the pendency of this appeal. This shall

be done in writing and not later than seven (7) days after a transfer or other change in address

occurs.

          IT IS SO ORDERED.

          DATE: December 14, 2020

                                               s/ Staci M. Yandle_____________________
                                               STACI M. YANDLE
                                               UNITED STATES DISTRICT JUDGE




                                                  2
